Title: From George Washington to Major General John Sullivan, 15 December 1776
From: Washington, George
To: Sullivan, John

 

Dear Sir
Head Quarters at Keiths Decr 15th 1776

About One OClock to day, I received your Letter of the 13th and sincerely regret with you, the unhappy fate of Genl Lee. I know his feelings upon the occasion, and I know the loss our Country must sustain in his Captivity. The Event has happened & I refer you to the several Letters which I had wrote him, & to one which now goes to Lord Stirling, & to my Lord himself who, I presume, is with you & who was fully possessed of my Ideas when he left me, for the measures you and he may Judge necessary to adopt.
